PER CURIAM.
Appellant, Colin Orpe (“Orpe”), brought this action against the appellee, Carnival Corporation (“Carnival”) for an injury he sustained when the bathroom door of his cabin swung shut and severed his finger. The trial court granted summary judgment in favor of Carnival on the grounds that Carnival did not have notice that the door latch was defective prior to the accident. Orpe argues that the trial court erred because the record gives rise to material issues of fact as to Carnival’s constructive notice of any alleged defect in the latch. Because we agree that the record does demonstrate a genuine issue of material fact, we reverse. See Moore v. Morris, 475 So.2d 666 (Fla.1985); Colon v. Outback Steakhouse of Florida, Inc., 721 So.2d 769 (Fla. 3d DCA 1998).
Reversed.